DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of the non-parallel tracks and the frame panels extending outwardly from the track assembly and pivotally couplable to the wall of the vehicle (as recited in claims 9 and 10) must be shown or the feature(s) canceled from the claim(s). Figures 3a-4b illustrate the pivotable frame panels 300, 320, but in the illustrated embodiment, the tracks are parallel to each other. Figures 5a and 5b illustrate the non-parallel track configuration, but the pivotable frame panels are not shown in these figures. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, are objected to because of the following informalities:
Claim 1 recites “the width of the segmented shutter”. The recitation “the width” should be replaced with --a width--, as it is not previously introduced.
Claim 9 recites “wall of a body structure” without an article provided before “wall”. The article --a-- should be inserted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the movement of the segmented shutter”. There is insufficient antecedent basis for this limitation, as only the bulkhead assembly is previously introduced as being movable.
Claim 1 recites “a first track portion defining a plane parallel with a lateral direction of a motor vehicle” in lines 4-5. Claims 2, 6, and 15 each later introduce “a first plane parallel with the lateral direction of the motor vehicle” and “a second plane parallel with the lateral direction of the motor vehicle”. It is unclear if the “first plane” and “second plane” of claims 2, 6, and 15 are provided in addition to the plane of claim 1 (requiring a total of three distinct planes), or if the plane of claim 1 is one of the planes that is later introduced. It is unclear how the first track portion can define two separate planes, as it is understood to be the first vertical portion of the track (separate from the horizontal portion and the second vertical portion). A similar issue is present in claims 19 and 20, wherein claim 19 introduces “a plane” and claim 20 introduces “a first plane” and “a second plane”. How many planes are positively required?
Claim 8 recites “each of the segments”. There is insufficient antecedent basis for this limitation.
Claims 9 and 10 introduce “one or more frame panels”, wherein “the frame panels are pivotally couplable to the wall of the body structure”. In the context of the disclosure, it is unclear how the pivotable frame panels are configured to be usable with the non-parallel tracks. The two types of configurations are disclosed as alternatives in the specification, so it is not readily understood how they are able to be used together.
Claim 16 recites “when the segmented shutter is aligned with the first vertically extending track portion, a part of the interior of the vehicle that is forward of the first vertically extending track portion is accessible via the side door and part of the interior of the vehicle rearwards of the first vertically extending track portion is inaccessible via the side door”. It is unclear how the part of the vehicle interior forward of the first track portion is accessible and the part of the vehicle interior rearward of the first track portion is inaccessible when the shutter is aligned with the first track portion. The first track portion is described in the specification as portion 120a, which is shown in the drawings as the forwardmost vertical track portion. In Figures 1 and 2c, which are the only drawings that explicitly illustrate the door, the part of the interior forward of the first track portion is inaccessible via the side door when the shutter is in the first track portion. Paragraph 0053 of the specification discloses accessibility of the interior via the side door, but it is discussed with respect to the second track portion with the shutter positioned in the second track portion. How can the front part of the interior be accessible while the rear part of the interior is inaccessible if the shutter is positioned in the first track portion?
Claim 18 introduces “a bulkhead assembly” in line 1 and again in line 3, and later references “the bulkhead assembly” in line 4. It is unclear if multiple bulkhead assemblies are required, and if so, which one is being referenced in line 4.
The dependent claims not specifically addressed above are nonetheless rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond (U.S. Patent Application Publication No. 2009/0142154) in view of Schlecht (U.S. Patent No. 6,776,211).
Regarding claim 1, Hammond discloses a movable bulkhead assembly [FIG. 14], comprising:
a segmented shutter (70); and 
a track assembly (20) configured to guide the movement of the segmented shutter,
wherein the track assembly comprises a first track portion (track portion on side 50 shown in Figure 5) defining a plane parallel with a lateral direction of a motor vehicle (the parallel orientation is shown in at least Figure 14), the segmented shutter being movable along the first track portion to deploy or retract the segmented shutter (paragraph 0044),
wherein the track assembly comprises a first track arranged at a first lateral side and a second track arranged at a second lateral side (paragraph 0044 discloses two sets of side tracks on opposite sides of the vehicle).

Hammond does not disclose that the first and second tracks are arranged non-parallel to one another such that the width of the shutter varies along a length of the track assembly.
Nonetheless, Schlecht discloses a movable barrier assembly comprising a track assembly with first and second tracks (36, 37) that are arranged non-parallel to one another [FIG. 4], such that a width of the barrier varies along a length of the track assembly (the width of the pull rod 33 and bows 66 varies along a length of the track assembly, as shown in Figure 4 and described in column 7, lines 21-34 and column 9, lines 10-32).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed assembly to have modified the tracks and shutter of Hammond to be non-parallel and varying in width, as taught by Schlecht, in order to maximize the space covered by the shutter in a vehicle having non-parallel interior walls, and to maximize clearance between the tracks.
Regarding claim 2, Hammond discloses that the first track portion defines a first plane parallel with the lateral direction of the motor vehicle (plane defined by the track portion on side 50 in Figure 5), the track assembly further comprising a second track portion defining a second plane parallel with the lateral direction of the motor vehicle (plane defined by the track portion on side 40 in Figure 5), the second track portion spaced apart from the first track portion in a longitudinal direction of the vehicle [FIGS. 5, 14], wherein the segmented shutter is movable along the track between the first and second track portions (paragraph 0044).
Regarding claim 3, Hammond discloses that the first track portion and the second track portion are vertically extending track portions [FIG. 5].
Regarding claim 4, Hammond discloses that the segmented shutter is configured to form a door of the vehicle when the segmented shutter is aligned with the second track portion (paragraph 0045 discloses that the shutter is a roll-up door, and Figure 14 depicts the shutter in use as a door).
Regarding claim 5, Hammond discloses that the track assembly further comprises a horizontally extending track portion (overhead track portion 60) [FIG. 5].
Regarding claim 6, Hammond discloses that the first track portion defines a first plane parallel with the lateral direction of the motor vehicle (plane defined by the track portion on side 50 in Figure 5), the track assembly further comprising a second track portion defining a second plane parallel with the lateral direction of the motor vehicle (plane defined by the track portion on side 40 in Figure 5), the second track portion spaced apart from the first track portion in a longitudinal direction of the vehicle [FIGS. 5, 14], wherein the segmented shutter is movable along the track between the first and second track portions (paragraph 0044), wherein the horizontally extending track portion extends between the first and second track portions [FIG. 5].
Regarding claim 7, Hammond discloses that the assembly is configured such that the segmented shutter can be stowed on a horizontal orientation by aligning the segmented shutter with the horizontally extending track portion (paragraph 0053; the horizontal orientation is also shown by the phantom lines in Figure 14).
Regarding claim 8, Hammond discloses segments of the shutter, but does not disclose that they comprise segment portions slidable relative to each other.
Nonetheless, Schlecht discloses a movable barrier having segments (33, 66), each of the segments having two or more segment portions slidable relative to each other, such that widths of the segments are variable (column 7, lines 21-34 and column 9, lines 10-32).
As described with respect to claim 1 above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shutter of Hammond to include the variable width segments taught by Schlecht, in order to maximize coverage for the shutter and clearance between the tracks.
Regarding claim 9, Hammond discloses one or more frame panels (121, 126) extending outwardly from the track assembly, the frame panels configured to fill a space between the track assembly and wall of a body structure of the vehicle [FIG. 11].
Regarding claim 10, Hammond discloses that the frame panels are pivotally couplable to the wall of the body structure of the vehicle (the limitation “pivotally couplable” is a functional recitation, which requires only that the frame panels be capable of being pivotally coupled to the wall; the frame panels 121, 126 are capable of being pivotally coupled via a hinge or other mechanism, and therefore meet the requirements of the limitation).
Regarding claim 11, Hammond discloses a lock (26; paragraphs 0016, 0059) for securing the position of the segmented shutter within the vehicle interior.
Regarding claim 12, Hammond discloses a motor vehicle (the trailer shell 18 is understood to be motorized by an attached truck, together forming a motor vehicle) including a body structure comprising walls (21) defining an interior volume of the motor vehicle [FIG. 14].
Regarding claim 13, Hammond disclose that the interior volume comprises a passenger space (the space in front of the shutter is capable of being used as a passenger space) and a cargo space for storing cargo (the space behind the shutter is capable of being used for storing cargo), wherein the first track portion (50) is positioned such that, when the segmented shutter is aligned with the first track portion, the segmented shutter is arranged to separate the passenger space from the cargo space [FIG. 14].
Regarding claim 15, Hammond discloses the first track portion is a first vertically extending track portion that defines a first plane parallel with the lateral direction of the motor vehicle (plane defined by the track portion on side 50 in Figure 5), the track assembly further comprising a second vertically extending track portion (40) defining a second plane parallel with the lateral direction of the motor vehicle (plane defined by the track portion on side 40 in Figure 5), the second vertically extending track portion spaced apart from the first vertically extending track portion in a longitudinal direction of the vehicle [FIG. 5], wherein the segmented shutter is movable along the track between the first and second vertically extending track portions (paragraph 0044), wherein the second vertically extending track portion is positioned adjacent to an opening in the body structure of the vehicle, such that the segmented shutter forms a door into the interior of the vehicle when the segmented shutter is aligned with the second vertically extending track portion (paragraph 0045 discloses that the shutter is a roll-up door, and Figure 14 depicts the shutter in use as a door).
Regarding claim 17, Hammond discloses that the motor vehicle further comprises a lock (26; paragraphs 0016, 0059) for securing the position of the segmented shutter relative to the body structure.
Regarding claim 18, Hammond discloses a method of separating an interior volume of a motor vehicle using a bulkhead assembly (paragraph 0016), the method comprising: moving a segmented shutter (70) of a bulkhead assembly from a retracted position (position in the overhead track section 60) to a deployed position (position in either of the vertical track sections 40 or 50), the moving guided by a track assembly (20) of the bulkhead assembly. Hammond does not disclose varying a width of the segmented shutter along a length of the track assembly.
Nonetheless, Schlecht discloses a method of using a barrier assembly comprising varying a width of segmented elements (33, 66) along a length of a track (36, 37) when the barrier is in a deployed position (the width of the pull rod 33 and bows 66 varies along a length of the track assembly, as shown in Figure 4 and described in column 7, lines 21-34 and column 9, lines 10-32).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed assembly to have modified the method of Hammond to include varying the width of the segmented shutter, as taught by Schlecht, in order to maximize the space covered by the shutter in a vehicle having non-parallel interior walls, and to maximize clearance between the tracks.
Regarding claim 19, Hammond discloses that the track assembly comprises a first track portion (50) defining a plane parallel with a lateral direction of a motor vehicle (plane defined by the track portion on side 50 in Figure 5), the segmented shutter being movable along the first track portion to deploy or retract the segmented shutter (paragraph 0044).
Regarding claim 20, Hammond discloses that the first track portion defines a first plane parallel with the lateral direction of the motor vehicle (plane defined by the track portion on side 50 in Figure 5), wherein the track assembly comprises a second track portion (40) defining a second plane parallel with the lateral direction of the motor vehicle (plane defined by the track portion on side 40 in Figure 5), the second track portion spaced apart from the first track portion in a longitudinal direction of the vehicle [FIG. 5], the segmented shutter being movable along second track portion to deploy or retract the segmented shutter (paragraph 0044), wherein the first track portion and the second track portion are vertically extending track portions [FIG. 5].

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond (U.S. Patent Application Publication No. 2009/0142154) in view of Schlecht (U.S. Patent No. 6,776,211), as applied to claim 12 above, and further in view of Betts (U.S. Patent Application Publication No. 2003/0141731).
Regarding claims 14 and 16, Hammond, as modified above, discloses the vehicle and the first vertically extending track portion track portion, but does not disclose first and second rows of seats or a side door.
Nonetheless, Betts discloses a vehicle comprising a first row of seats (3) and a second row of seats (11), wherein a first track portion (forward portion of the track 10) is positioned between the first and second rows of seats [FIG. 4b]; wherein a first track portion is positioned adjacent to a side door (14) of the motor vehicle, such that, when the segmented shutter is aligned with the first track portion, a part of the interior of the vehicle that is forward of the first track portion is accessible via the side door and part of the interior of the vehicle rearwards of the first track portion is inaccessible via the side door (as best understood, the first track portion in claim 16 may be the rear track portion; when the bulkhead of Betts is positioned in the rear portion of the track 10, the forward part of the interior is accessible via the side door 14 while the rearward part of the interior is inaccessible, as shown by the mounting location 25 in Figure 3).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bulkhead of Hammond, as modified above, to be provided in a vehicle having seats and a side door, as taught by Betts, in order to utilize the partition separation in a smaller vehicle, such as a hybrid passenger/cargo van.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634